Detailed Action
This office action has been issued in response to a response filed 3/8/2022.  Claims 1, 9 and 17 were amended. Claims 1-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 in Remarks, filed 2/9/2022, with respect to independent claims 1, 9 and 17 and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Ricci (US 2014/0309839 A1) in view of Laberteaux (US 2009/0259841 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-24 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 9 and 17 are allowed for reasons argued by applicant in pages 6-8 of the Remarks, filed 2/9/2022, and for reasons explained below.
As to independent claims 1, 9 and 17 the prior art including Ricci (US 2014/0309839 A1) and Laberteaux (US 2009/0259841 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Ricci (prior art on the record) teaches a secure communication means for controlling a vehicle in a vehicle control system, including an interface to communicate with a vehicle via a radio frequency. A group server in the system registers a vehicle with the traffic control system and assigns an identifier to a registered vehicle. Vehicle receive messages and controls from the vehicle control system using the vehicle ID of the registered vehicle.
Laberteaux (prior art on the record) teaches a method of providing a certificate based on a unique secret key which is assigned to each vehicle connected in a network for use in communication of wireless messages to the vehicle.
Additionally, Tsuda (US 2019/0322291 A1), teaches autonomous driving support apparatus is mounted on an autonomous vehicle  to perform autonomous driving using dynamic map data. The dynamic map data includes use condition information which includes identification information, an expiration term, and version information for autonomous driving.
Additionally, Konrardy (US 10319039 B1), teaches a method determining fault for an accident involving a vehicle having one or more autonomous operation features. According to certain aspects, operating data from sensors within or near the vehicle may be used to determine fault for a vehicle accident, such as a collision. Date and time may be used as identifiers to identify one vehicle trip or one period of autonomous operation feature use, in addition to indicating risk levels due to traffic or other factors.
Additionally, Kumar (US 2019/0039545 A1), teaches an event-based connected vehicle control and response system which performs the functions of identifying the occurrence of an event, storing first data corresponding to apparatus operation for a first threshold amount of time prior to the event, during the occurrence of the event, and for a second threshold amount of time after the event. Communication systems may be implemented using existing vehicle hardware components such as radios.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “contact, using the radio via the interface, the driving infrastructure to attach to the driving infrastructure using the group ID to anonymously identify the vehicle to the driving infrastructure, the driving infrastructure being independent from the group ID issuer”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-24 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438